UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2015 Date of reporting period:	March 1, 2014 – August 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamSmall Cap ValueFund Semiannual report8 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Shareholder meeting results 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has continued to climb this year. With a better-than-expected second-quarter earnings season, the S&P 500 Index was up 8.34% for the first nine months of 2014. This benchmark eclipsed the 2000 level for the first time in late August — one of many record highs set year to date. Government bonds, including municipal bonds, and other fixed-income securities have also performed well, particularly as interest rates have remained steady and even declined from historically low levels. In the United States, economic indicators have gradually improved. Notably, second-quarter GDP expanded at a seasonally adjusted annual rate of 4.6%, according to a revised estimate released by the Bureau of Economic Analysis. In addition, the unemployment rate has steadily declined, and data show that the housing and manufacturing sectors are gaining strength. World markets have lagged, however. Geopolitical risk has increased in the Middle East and Eastern Europe, although there has been little negative impact on oil and commodity prices to date. In Europe, a sputtering recovery ground to a halt in the second quarter. The European Central Bank has responded by cutting interest rates further and announcing asset- and bond-buying programs to help lift the region out of its economic doldrums. As U.S. markets enter the fourth quarter on a high note and geopolitical concerns continue, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Keep in mind that Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees October 8, 2014 Performance snapshot Annualized total return (%) comparison as of 8/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Returns for the six-month period are not annualized, but cumulative. 4     Small Cap Value Fund Interview with your fund’s portfolio manager Eric N. Harthun, CFA Eric, what was the market environment like for small-cap investors during the six-month period ended August31, 2014? U.S. small-cap stocks continued to advance during the reporting period but encountered some headwinds that tempered those gains. In April, concerns about the depressing effect of the first quarter’s unusually harsh winter weather across much of the United States weighed on investor expectations for the second quarter’s corporate earnings season. In July, rising geopolitical tensions in Ukraine, Iraq, and Gaza unnerved investors, who moved out of higher-risk equity and credit assets into lower-risk investments. Comments from Federal Reserve Chair Janet Yellen about overvalued asset prices in pockets of the financial markets also troubled investors, putting further pressure on many asset classes during the month. While small-cap stocks tend to outperform large-company stocks over long market cycles, they tend to be more sensitive to domestic growth expectations and are regarded as a good indicator of investor risk sentiment, as we saw during the reporting period. Consequently, small-cap stocks delivered positive results but trailed large-cap stocks for the six-month reporting period. However, small-cap value stocks, such as those held by your fund, outperformed small-cap growth stocks for the reporting period. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 8/31/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Value Fund     5 How did Putnam Small Cap Value Fund perform in this environment? For the six months ended August31, 2014, the fund delivered a positive return at net asset value, outperforming its benchmark, the Russell 2000 Value Index, but lagging the average return of its Lipper peer group. Stock selection was positive, driven largely by results in the materials, industrials, health-care, and consumer discretionary sectors. Results in the financials, utilities, and information technology sectors detracted from performance. How would you describe your management strategy? My management strategy is anchored by a “win-by-not-losing” investment philosophy, a disciplined process that aims to generate consistently good performance rather than generate occasionally great and sometimes abysmal results. I believe that by striving to consistently outperform the fund’s benchmark while limiting the risk that the portfolio will significantly underperform can lead to favorable cumulative performance. In other words, hitting singles and doubles wins ball games, not periodic grand slams. Given this stock-picking approach, sector weights are a residual of my investment process. At period-end on August31, the portfolio was most overweight in the materials and information technology sectors relative to the benchmark. The largest positions within the materials sector included Century Aluminum [aluminum] and Cabot [specialty chemicals]. Within the technology sector, the largest holdings included Spansion [semiconductors], j2 Global [Internet software and services], Global Cash Access Holdings [data processing], and FormFactor [semiconductor equipment]. In relation to the Russell 2000 Value Index, the portfolio was most underweight to the consumer staples and utilities sectors. While the fund Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 8/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Small Cap Value Fund “We are mindful of the length and magnitude of the current bull market and are taking a slightly more cautious approach to portfolio construction.” Eric Harthun had lower-than-benchmark exposure to financials throughout the period, this sector composed the largest weight in the portfolio in keeping with the sector’s relative weight in the benchmark. Within the financials sector, the fund was overweight to the insurance and insurance management industries. Which stocks contributed most to the fund’s outperformance relative to its benchmark? The fund’s top performer, Century Aluminum, benefited from the initial stages of fundamentally improving aluminum pricing in conjunction with a movement to lower costs, primarily through better power contracts. We believe the company has significant upside potential from the possible restart of its Ravenswood smelter, which has been shuttered since 2009, and from the completion of a greenfield smelter construction in Helguvik, Iceland, which is currently on hold. Cancellation of both projects would likely be a reasonably minimal cost at this point, but if market dynamics continue, both offer substantial additional production in our opinion. RF Micro Devices benefited from investor enthusiasm over its complementary proposed merger with TriQuint Semiconductor, which we believe will significantly increase the company’s margin structure and augment its importance in the radio frequency component market. The stock also climbed on news that its semiconductor products would be used in the manufacture of Apple’s new cell phone, the iPhone 6. The stock of Providence Top 10 equity holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Value Fund     7 Service rose on its highly accretive acquisition of a British social services firm, which we believe will help expand its services in the burgeoning U.S. home care, elder care, and health-services market. Which stocks proved most disappointing? During the period, website builder Web.com Group lowered its forward guidance versus Wall Street estimates after sales productivity in the company’s “Feet on the Street” initiative fell short of expectations. The company has made changes to the program, which we believe will help the company resume its pace of strong growth and profitability. Bancorp reported a second consecutive quarter of weak credit and announced that it was under a consent order from regulators relating to the bank’s key prepaid card servicing business, potentially stunting growth for multiple quarters. The fund’s investments in Regional Management, a diversified specialty consumer finance company, struggled due to the accelerating deterioration of credit conditions in its consumer loan portfolio. The company attributed this to a failure to hire more employees fast enough to maintain effective management of its loan portfolio. Both of these financial holdings were sold before the end of the period. Do you think the economic backdrop will continue to be supportive of U.S. equities for the balance of 2014? After lackluster growth in the early months of 2014, U.S. economic growth showed clear signs of improvement during the second quarter. Earnings expectations for the remainder of 2014 have not changed, which we view as a positive development given the more sluggish first quarter. While we would not describe earnings potential as explosive, we believe there is room for improvement as long as economic growth Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Small Cap Value Fund remains supportive. A heightened level of merger-and-acquisition activity has also been favorable for U.S. equities. We view this trend as a sign that investors believe that the deals will be accretive and can stimulate growth for companies and the economy. Looking into the second half of 2014, however, we are mindful of the length and magnitude of the current bull market and are taking a slightly more cautious approach to portfolio construction. I believe sticking to our tried-and-tested approach of investing in attractively valued small-cap stocks with a catalyst that can unlock value or that are positioned to benefit from improving business trends will continue to be key to our performance success in this environment. Thank you, Eric, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. Eric joined Putnam in 2000 and has been in the investment industry since 1994. IN THE NEWS A pledge two years ago by the European Central Bank (ECB) to “do whatever it takes” to save the euro is reflected in a landmark decision made early this September. The ECB instituted a bond-buying program that earmarked upward of €700 billion, or $906 billion, aimed at jump-starting lending activity and, ultimately, at reigniting Europe’s decelerating economic recovery. In addition, the ECB slashed its main refinancing rate to a record low of 0.05% and drove its deposit rate deeper into negative territory. This means banks will now pay an even greater premium for parking money at the ECB for short periods of time rather than lending it to businesses. The new measures also seek to lift the eurozone’s historically low inflation rate to its target of 2%. Still, skeptics fear that more intensive fiscal and structural reforms among the 18-nation euro currency bloc will be needed to stimulate a long-term European economic recovery. Small Cap Value Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (4/13/99) (5/3/99) (7/26/99) (3/29/00) (3/30/07) (11/1/13) (11/1/13) (1/3/01) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 10.16% 9.73% 9.84% 9.84% 9.34% 9.34% 9.61% 9.36% 9.88% 10.41% 10.41% 10.40% 10 years 103.62  91.92  94.75  94.75  88.88  88.88  93.78  87.00  98.65  109.00  109.03  108.79  Annualaverage 7.37  6.74  6.89  6.89  6.57  6.57  6.84  6.46  7.10  7.65  7.65  7.64  5 years 120.14  107.49  112.12  110.12  112.11  112.11  114.57  107.06  117.52  123.05  123.08  122.83  Annualaverage 17.10  15.72  16.23  16.01  16.23  16.23  16.50  15.67  16.82  17.40  17.41  17.38  3 years 71.66  61.79  67.79  64.79  67.74  67.74  68.98  63.07  70.22  72.90  72.93  72.73  Annualaverage 19.74  17.40  18.83  18.12  18.82  18.82  19.11  17.70  19.40  20.02  20.03  19.98  1 year 17.49  10.73  16.57  11.57  16.53  15.53  16.86  12.77  17.13  17.78  17.80  17.67  6 months 1.88  –3.98  1.51  –3.49  1.50  0.50  1.62  –1.94  1.77  2.13  2.06  2.01  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after six years. 10     Small Cap Value Fund Comparative index returns For periods ended 8/31/14 Russell 2000 Value Index Lipper Small-Cap Value Funds category average* Annual average (life of fund) 10.31%    11.38%    10 years 124.55     140.78     Annual average 8.43     9.12     5 years 107.71     114.93     Annual average 15.74     16.47     3 years 67.59     69.14     Annual average 18.78     19.08     1 year 18.10     19.30     6 months 1.62     3.04     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/14, there were 312, 295, 256, 205, 138, and 62 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 8/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue 2/28/14 $15.45 $16.39 $13.28 $13.29 $14.22 $14.74 $15.25 $15.98 $15.99 $15.95 8/31/14 15.74 16.70 13.48 13.49 14.45 14.97 15.52 16.32 16.32 16.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Small Cap Value Fund     11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (4/13/99) (5/3/99) (7/26/99) (3/29/00) (3/30/07) (11/1/13) (11/1/13) (1/3/01) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 9.69% 9.27% 9.37% 9.37% 8.87% 8.87% 9.15% 8.90% 9.41% 9.94% 9.95% 9.94% 10 years 82.18  71.71  74.29  74.29  69.03  69.03  73.43  67.36  77.74  87.12  87.27  87.02  Annualaverage 6.18  5.56  5.71  5.71  5.39  5.39  5.66  5.28  5.92  6.47  6.47  6.46  5 years 93.78  82.64  86.46  84.46  86.50  86.50  88.94  82.33  91.34  96.30  96.46  96.20  Annualaverage 14.15  12.80  13.27  13.03  13.27  13.27  13.57  12.76  13.86  14.44  14.46  14.43  3 years 80.38  70.01  76.31  73.31  76.47  76.47  77.77  71.55  79.05  81.87  82.02  81.78  Annualaverage 21.73  19.35  20.81  20.12  20.84  20.84  21.14  19.71  21.43  22.06  22.10  22.04  1 year 5.10  –0.94  4.35  –0.65  4.33  3.33  4.60  0.94  4.84  5.42  5.50  5.36  6 months –5.65  –11.08  –5.99  –10.69  –6.06  –7.00  –5.87  –9.16  –5.79  –5.52  –5.46  –5.54  See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 2/28/14 1.41% 2.16% 2.16% 1.91% 1.66% 1.07%* 0.97%* 1.16% Annualized expense ratio for the six-month period ended 8/31/14 1.19% 1.94% 1.94% 1.69% 1.44% 0.89% 0.79% 0.94% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees of 0.20%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. *Other expenses for class R5 and class R6 shares have been annualized. 12     Small Cap Value Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2014, to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.06 $9.85 $9.85 $8.59 $7.32 $4.53 $4.02 $4.79 Ending value (after expenses) $1,018.80 $1,015.10 $1,015.00 $1,016.20 $1,017.70 $1,021.30 $1,020.60 $1,020.10 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.
